MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                               Feb 16 2016, 9:30 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Craig A. Dechert                                          Gregory F. Zoeller
Kokomo, Indiana                                           Attorney General of Indiana
                                                          Katherine Modesitt Cooper
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                            IN THE
     COURT OF APPEALS OF INDIANA
James Baldwin,                                            February 16, 2016
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          34A02-1507-CR-865
        v.                                                Appeal from the Howard Superior
                                                          Court
State of Indiana,                                         The Honorable William C.
Appellee-Plaintiff.                                       Menges, Jr., Judge
                                                          Trial Court Cause No.
                                                          34D01-1409-CM-703



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 34A02-1507-CR-865 | February 16, 2016    Page 1 of 8
                                        Statement of the Case
[1]   Appellant/Defendant, James Baldwin (“Baldwin”), appeals his conviction for

      Class A misdemeanor domestic battery.1 He argues that there was insufficient

      evidence to support his conviction because there was no evidence that he

      intentionally touched his victim in a rude, insolent, or angry manner. We

      conclude that there was sufficient evidence that Baldwin touched his victim in a

      rude, insolent, or angry manner, and we affirm his conviction.


[2]   We affirm.


                                                      Issue
                 Whether there was sufficient evidence to convict Baldwin of Class
                 A misdemeanor domestic battery.

                                                      Facts
[3]   In August of 2014, Melissa Rust (“Melissa”) lived in Howard County in a

      house with Baldwin, her boyfriend of five years, and Danielle Rust

      (“Danielle”), her twenty-one-year-old daughter. On the night of August 17,

      2014, Melissa had a stroke and was admitted to the hospital. Danielle, who

      was Melissa’s power of attorney, spoke with Baldwin after the stroke. He told

      her, “I think I know what probably caused it. A couple of nights ago we were

      fighting, arguing[,] and I grabbed her and I pushed her on the bed[.] [H]er head

      hit the headboard[,] and her neck snapped forward.” (Tr. 57). When he made




      1
          IND. CODE § 35-42-2-1.3(a).


      Court of Appeals of Indiana | Memorandum Decision 34A02-1507-CR-865 | February 16, 2016   Page 2 of 8
      this statement, he made “a motion as if he [were] pushing her” and, to

      Danielle, “just didn’t seem like he cared” or “had [] remorse.” (Tr. 58).

      Danielle had previously witnessed him arguing with Melissa “several times.”

      (Tr. 62).


[4]   As Melissa’s power of attorney, Danielle filed a complaint with the Kokomo

      Police Department regarding Baldwin. Officer Eric Fogg (“Officer Fogg”)

      investigated the complaint. He spoke with Melissa in the hospital, and she told

      him that she did not remember anything from the night of her stroke. Officer

      Fogg also talked to Danielle, and she told him that she believed that Baldwin

      had been the cause of her mother’s stroke, although she had not been present

      when the incident happened.


[5]   Subsequently, on September 3, 2014, Officer Fogg questioned Baldwin at the

      house he shared with Melissa. During this questioning, which Officer Fogg

      recorded, the officer asked Baldwin whether he and Melissa had had any

      altercations prior to her stroke. Initially, Baldwin said that their last altercation

      had taken place four and a half months previously. However, he later said that

      they had argued the night before Melissa’s stroke. According to Baldwin,

      Melissa had been intoxicated and upset with him, and she had “struck him

      about the head and face.” (Tr. 50). Then, when he had tried to walk away and

      call the police, she had ripped the phone cord out of the wall. He told the officer

      that she had then started “striking him about the head and face[,] so he “grabbed

      her by the arms.” (Tr. 50). At that time, according to Baldwin, she

      had “put her foot on his chest and pushed off.” (Tr. 51). “[A]s a result of doing

      Court of Appeals of Indiana | Memorandum Decision 34A02-1507-CR-865 | February 16, 2016   Page 3 of 8
      that, [she had] hit her head on the headboard.” (Tr. 78). Baldwin said that,

      after their fight, Melissa had complained of head pain.


[6]   On September 8, 2014, the State charged Baldwin with Class A misdemeanor

      domestic battery.2 Baldwin was released from custody pending trial but was

      ordered to have no contact with Melissa. The Sheriff’s Department served

      Baldwin with the no contact order on October 27, 2014.


[7]   Thereafter, on February 9, 2015, Melissa met with Donald Whitehead

      (“Whitehead”), the investigator for the Howard County Prosecutor, to provide

      him with a statement regarding her contact with Baldwin. During this

      encounter, which Whitehead recorded, Melissa denied that her stroke had been

      related to Baldwin. However, Whitehead asked her if Baldwin had ever hurt

      her or caused her pain, and she responded “yes.” (Tr. 45).


[8]   Subsequently, the trial court held a bench trial on May 20, 2015. At trial,

      Melissa claimed that her last altercation with Baldwin had occurred four-and-a-

      half to five months before her stroke. She said that, during that altercation, she

      had “[held] on [to] his arms and he [had held] on to her [wrist].” (Tr. 24).

      Then, she had “kicked off his chest and [her] head [had] hit the headboard.”

      (Tr. 24). When asked who had initiated the altercation, she said that it had

      been “kind of equal.” (Tr. 89). She also denied that anything had happened to

      her the day or night before she had had her stroke. However, she admitted that



      2
          The charging information is not a part of the record.


      Court of Appeals of Indiana | Memorandum Decision 34A02-1507-CR-865 | February 16, 2016   Page 4 of 8
      Baldwin “like[d] to see how mad he [could] get [her] [and] how much [she

      could] take.” (Tr. 90).


[9]   Also at trial, the State introduced Facebook messages that Melissa had sent to a

      person with the username “Dayle Shutt.”3 (State’s Ex. 5). In the messages, she

      had stated: “I remember that very well too[.] [Y]ou hur[t] me badly[.] I

      thought I wa[s] going to die[.] [I] believe that [] probably was when my carotid

      artery got torn[.] [T]hat wa[s] 5 months before my stroke[.]” (State’s Ex. 5).

      Melissa had also written: “[Y]ou should have just finished me off when you

      were slamming my head.” (State’s Ex. 5). The user name Dayle had replied:

      “I never slammed your head on anything. I can’t believe you just said that.”

      (State’s Ex. 5). Then, Melissa had responded: “on the headboard repeatedly

      []while you were [h]olding onto my face.” (State’s Ex. 5). Melissa had also

      sent the following messages to Dayle:

                 I must not have ever been important to you[.] [T]hat should
                 have been when I ended it[.] I thought you were going to kill
                 me. [I was] tired had drank smoke and took repeated blows to
                 the head[.] I still have a tender sore spot on the back of my head
                 from that[.] [I]t hasn’t gone away after all of these months.
                                                    *        *        *
                 [WTF] are you trying to do to me? You must forget you did
                 attack me because you didn’t like something I said about another
                 female[.]
                                                    *        *        *




      3
          It is not clear from the record when these Facebook messages were sent.


      Court of Appeals of Indiana | Memorandum Decision 34A02-1507-CR-865 | February 16, 2016   Page 5 of 8
                You hurt me horribly from repeatedly hitting my head[.] I was
                so scared[.] As soon a[s] I see you have seen this message[,] I’m
                getting rid of it[.] I will never tell anyone about that night ever.


       (State’s Ex. 5) (grammar mistakes in original). When the State questioned

       Melissa about the messages at trial, she admitted that the person she had been

       messaging had been Baldwin, although she also claimed that there was a

       possibility it had not always been him.


[10]   At the conclusion of the evidence, the trial court found Baldwin guilty of Class

       A misdemeanor domestic battery and sentenced him to 365 days with 339 days

       suspended to probation and credit for thirteen (13) actual days served. Baldwin

       now appeals.


                                                      Decision
[11]   On appeal, Baldwin argues that there was insufficient evidence to prove that he

       committed domestic battery because Melissa testified that he did not

       intentionally hurt her and because she testified that she was “kind of equal” to

       Baldwin in initiating the fight. (Tr. 89). Accordingly, he asserts that he did not

       touch her in a rude, insolent, or angry manner as required for the elements of

       the offense.4




       4
         Although Baldwin notes Melissa’s testimony that he did not intentionally hurt her, he does not argue that
       there was insufficient evidence of his intent.


       Court of Appeals of Indiana | Memorandum Decision 34A02-1507-CR-865 | February 16, 2016            Page 6 of 8
[12]   The standard of review for a sufficiency of the evidence claim is that this Court

       should only reverse a conviction when reasonable persons would not be able to

       form inferences as to each material element of the offense. Perez v. State, 872
N.E.2d 208, 212-13 (Ind. Ct. App. 2007), trans. denied. We do not reweigh

       evidence or judge the credibility of witnesses. Id. at 213. In addition, we only

       consider the evidence most favorable to the judgment and the reasonable

       inferences stemming from that evidence. Id.

[13]   In order to convict Baldwin of Class A misdemeanor domestic battery, the State

       had to prove that he “knowingly or intentionally touch[ed] an individual who .

       . . is or was living as if a spouse of the other person . . . in a rude, insolent, or

       angry manner that results in bodily injury to the person.” I.C. § 35-42-2-1.3(a).


[14]   Baldwin asserts that the State did not prove that he touched Melissa in a “rude,

       insolent, or angry manner.” I.C. § 35-42-2-1.3(a). However, Danielle testified

       that Baldwin had told her: “A couple of nights ago we were fighting, arguing[,]

       and I grabbed her and I pushed her on the bed[.] [H]er head hit the

       headboard[,] and her neck snapped forward.” (Tr. 57). The State also admitted

       several Facebook messages in which Melissa had written Baldwin and talked

       about him attacking her, hurting her, and “slamming [her] head.” (State’s Ex.

       5). Accordingly, we conclude that the State produced sufficient evidence to

       support Baldwin’s domestic battery conviction. His argument is a request for us

       to reweigh the evidence, which we may not do. Perez, 872 N.E.2d at 213.


[15]   Affirmed.


       Court of Appeals of Indiana | Memorandum Decision 34A02-1507-CR-865 | February 16, 2016   Page 7 of 8
Baker, J., and Bradford, J., concur.




Court of Appeals of Indiana | Memorandum Decision 34A02-1507-CR-865 | February 16, 2016   Page 8 of 8